     Case 4:18-cv-04025 Document 1 Filed in TXSD on 10/24/18 Page 1 of 8



1    David A. Chami, AZ #027585
     PRICE LAW GROUP, APC
2
     8245 North 85th Way
3    Scottsdale, AZ 85258
     T: 818-600-5564
4    F: 818-600-5464
5    E: david@pricelawgroup.com
     Attorneys for Plaintiff
6    Emily Pap
                             UNITED STATES DISTRICT COURT
7
                              SOUTHERN DISTRICT OF TEXAS
8
9
     EMILY PAP,                                    Case No.: 4:18-cv-4025
10                          Plaintiff,

11   v.                                            COMPLAINT AND DEMAND FOR
                                                   JURY TRIAL
12   MACY’S, INC. AND DEPARTMENT
13   STORES NATIONAL BANK,
                                                         1. TCPA, 47 U.S.C. §227 et seq.
                                                         2. Tex. Fin. Code § 392.301 et seq.
14                          Defendants.                  3. Invasion of Privacy
15
            Plaintiff Emily Pap (“Plaintiff”), through her attorneys, alleges the following
16
     against Macy’s, Inc. (“Macy’s”) and Department Stores National Bank (“DSNB”)
17
     (collectively “Defendants”):
18
                                          INTRODUCTION
19
            This is a three-count complaint based on violations of the Telephone Consumer
20
     Protection Act, 47 U.S.C. §227 et seq. (TCPA), and Texas Protection of Consumers of
21
     Financial Services, Tex. Fin. Code § 392.301 et seq. (TPCFS), and intrusion upon Plaintiff’s
22
     seclusion/Invasion of Privacy, against Defendants and their agents for their use of automatic
23
     dialers and their harassing, abusive, deceptive and unfair practices in connection with the
24
     collection of Plaintiff’s consumer debts.
25
                                     JURISDICTION AND VENUE
26
            1.     Jurisdiction of the court arises under 28 U.S.C. §1331 and 47 U.S.C. §227.
27
            2.     Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part
28
                                                 -1/8-            Pap v. Department Stores National Bank
                                                                                               Complaint
     Case 4:18-cv-04025 Document 1 Filed in TXSD on 10/24/18 Page 2 of 8



1    of the events or omissions giving rise to the claim occurred in this District, because
2    Plaintiff resides in this District, and Plaintiff received Defendants’ telephone calls in this
3    District.
4           3.      Defendants transact business in this District; therefore, personal jurisdiction
5    is established.
6                                                   PARTIES
7           4.      Plaintiff is a natural person residing in Harris County, TX.
8           5.      Plaintiff is a (“consumer”) as defined under Tex. Fin. Code § 392.301(1).
9           6.      Defendant Macy’s, Inc. is a corporation that issues credit cards through
10   Department Stores National Bank, with its principal place of business at 7 West Seventh
11   Street, Cincinnati, OH 45202.
12          7.      Defendant DSNB is a (“creditor”) and a (“debt collector”) under Tex. Fin.
13   Code §§ 392.301(3), (6), with its principal place of business located at 701 East 60th
14   Street, Sioux Falls, SD 57104.
15          8.      Defendant acted through their agents, employees, officers, members,
16   directors,   heirs,   successors,   assigns,   principals,   trustees,   sureties,    subrogees,
17   representatives, and insurers.
18                                       FACTUAL ALLEGATIONS
19          9.      Plaintiff applied for and received a Macy’s-branded credit card from DSNB.
20   Plaintiff used the credit card to make purchases for personal, family and household
21   purposes. Plaintiff owes a debt to DSNB.
22          10.     In or around March of 2018, DSNB began making calls to Plaintiff seeking
23   repayment of Plaintiff’s debt. DSNB would call Plaintiff at least one hundred and twenty-
24   five (125) times.
25          11.     DSNB made calls to Plaintiff using the telephone numbers (513) 573-8028,
26   (513) 573-8717, (513) 573-8738, (513) 573-8739, (513) 754-9822, (513) 754-9841, (513)
27   754-9852, (513) 754-9874, (727) 556-5772, (727) 556-7300, (800) 782-7756, (877) 469-
28   6547, (877) 469-6548, (877) 469-6548, which belong to or are operated by DSNB.
                                                    -2/8-           Pap v. Department Stores National Bank
                                                                                                 Complaint
     Case 4:18-cv-04025 Document 1 Filed in TXSD on 10/24/18 Page 3 of 8



1           12.     All of DSNB’s calls to Plaintiff were made to Plaintiff’s cell phone number,
2    ending in 6316.
3           13.     On or around March 20, 2018, Plaintiff received a call from (727) 556-7300.
4           14.     When Plaintiff answered the phone, she heard a pause before the agent
5    began to speak, indicating use of an automatic telephone dialing system.
6           15.     During that call, DSNB’s representative explained that he/she was calling to
7    attempt to collect on Plaintiff’s debt.
8           16.     Plaintiff explained that she was going through a hardship and was unable to
9    make any payment.
10          17.     Plaintiff also instructed DSNB’s representative to stop calling Plaintiff but
11   instead to communicate with Plaintiff through the mail.
12          18.     Despite Plaintiff having revoked consent to be called, between March 20
13   and May 1, DSNB called Plaintiff at least sixty (60) times using an ATDS.
14          19.     On or about May 1, 2018, Plaintiff received a call from (513) 573-8028.
15          20.     When Plaintiff answered the phone, she heard a pause before the agent
16   began to speak, indicating use of an automatic telephone dialing system.
17          21.     The representative of DSNB who was connected to the call introduced
18   herself as Shonda Johnson. The representative stated she was calling to collect on
19   Plaintiff’s debt.
20          22.     Plaintiff explained to DSNB’s representative that was Plaintiff was going
21   through a hardship and thus enable to may any payments on her debt. Plaintiff further
22   explained that she had been affected by Hurricane Harvey and was struggling to get back
23   on her feet ever since.
24          23.     Plaintiff further explained that Plaintiff herself would contact DSNB when
25   Plaintiff could make a payment.
26          24.     Despite Plaintiff’s initial request to only be contacted through the mail, and
27   despite Plaintiff further explaining her inability to make a payment during the May 1 call,
28   DSNB called Plaintiff approximately thirty more times (30) through May 12, 2018 using
                                                  -3/8-           Pap v. Department Stores National Bank
                                                                                               Complaint
     Case 4:18-cv-04025 Document 1 Filed in TXSD on 10/24/18 Page 4 of 8



1    an ATDS.
2           25.    On or about May 12, 2018, Plaintiff received a call from (800) 782-7756.
3           26.    When Plaintiff answered the phone, she heard a pause before the agent
4    began to speak, indicating use of an automatic telephone dialing system.
5           27.    The representative of DSNB who was connected to the call introduced
6    herself as Jennifer. The representative stated she was calling to bring Plaintiff’s account
7    current.
8           28.    Plaintiff answered the call and explained that Plaintiff had spoken to another
9    representative from DSNB only a week before and had been clear that she was going
10   through a tough financial hardship and thus could not make payments at that time. Plaintiff
11   complained about what could have changed in one week for DSNB to be calling her again
12   so soon.
13          29.    DSNB’s representative answered that DSNB’s system is programmed to
14   automatically dial Plaintiff’s phone number, that the representatives have no control over
15   who or how often the system calls debtors such as Plaintiff.
16          30.    Plaintiff again told DSNB that Plaintiff herself would call DSNB when
17   Plaintiff could make a payment.
18          31.    Still, despite Plaintiff having revoked consent to be called twice before and
19   again on May 12, 2018, after May 12, DSNB called Plaintiff another twenty-two (22)
20   times using an ATDS.
21          32.    DSNB made the at least 125 calls to Plaintiff in less than two months.
22          33.    DSNB frequently called Plaintiff several times a day, up to five times a day.
23   For example, on March 28, 2018, DSNB called Plaintiff five times, at 8:06 am, 11:26 am,
24   1:34 pm, 5:08 pm, and 7:08 pm. The following day, DSNB called Plaintiff four times, at
25   8:06 am, 11:07 am, 2:13 pm, 5:14 pm.
26          34.    Each and every one of those telephone calls caused Plaintiff distraction,
27   temporary loss of use of her telephone line, and annoyance.
28          35.    Defendant is familiar with the TCPA, and the TPCFS.
                                                 -4/8-           Pap v. Department Stores National Bank
                                                                                              Complaint
     Case 4:18-cv-04025 Document 1 Filed in TXSD on 10/24/18 Page 5 of 8



1           36.      Defendant’s conduct as described above was intended to harass, coerce, and
2    intimidate Plaintiff into payment of the alleged debt, to increase the amount Plaintiff was
3    willing to pay, or to cause Plaintiff to make a small payment that would restart the statute
4    of limitations.
5           37.      Defendant’s conduct as described in detail above amounted to an unfair or
6    unconscionable means to collect or attempt to collect the alleged debt.
7           38.      DSNB phone calls to Plaintiff’s cellular phone caused Plaintiff extreme
8    emotional distress, aggravation, embarrassment, anguish, and mental pain. Defendant’s
9    conduct further exacerbated Plaintiff’s emotional distress from being affected by
10   Hurricane Harvey, because DSNB added more worries to Plaintiff’s financial problems.
11          39.      Defendants phone calls were pervasive and continuous and a knowing
12   intrusion into Plaintiff’s right to be left alone.
13                                                COUNT I
14                               Violations of the TCPA, 47 U.S.C. §227
15          40.      Plaintiff incorporates the foregoing paragraphs as though the same were set
16   forth at length herein.
17          41.      Defendants violated the TCPA. Defendants’ violations include, but are not
18   limited to the following:
19                a. Within four years prior to the filing of this action, on multiple occasions,
20                   Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
21                   pertinent part, “[i]t shall be unlawful for any person within the United States
22                   . . . to make any call (other than a call made for emergency purposes or made
23                   with the prior express consent of the called party) using any automatic
24                   telephone dialing system or an artificial or prerecorded voice — to any
25                   telephone number assigned to a . . . cellular telephone service . . . or any
26                   service for which the called party is charged for the call.
27                b. Within four years prior to the filing of this action, on multiple occasions
28                   Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s
                                                    -5/8-           Pap v. Department Stores National Bank
                                                                                                 Complaint
     Case 4:18-cv-04025 Document 1 Filed in TXSD on 10/24/18 Page 6 of 8



1                  cellular telephone using an artificial prerecorded voice or an automatic
2                  telephone dialing system and, as such, Defendants knowingly and/or
3                  willfully violated the TCPA.
4           42.    As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled
5    to an award of five hundred dollars ($500.00) in statutory damages, for each and every
6    violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendants
7    knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an award of one
8    thousand five hundred dollars ($1,500.00), for each and every violation pursuant to 47
9    U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10                                             COUNT II
11                       Violations of the Tex. Fin. Code § 392.301 et seq.
12          43.    Plaintiff incorporates the foregoing paragraphs as though the same were set
13   forth at length herein.
14          44.    Defendants violated the TPCFS. Defendant violated the TPCFS by calling
15   Plaintiff at least 125 times. Defendants’ conduct violates the TPCFS because “[i]n debt
16   collection, a debt collector may not oppress, harass, or abuse a person by: . . . (4) causing
17   a telephone to ring repeatedly or continuously, or making repeated or continuous telephone
18   calls, with the intent to harass a person at the called number.” Tex. Fin. Code § 392.302(4).
19          45.    Defendants’ acts, as described above, were done intentionally with the
20   purpose of harassing Plaintiff in connection with her debt.
21          46.    As a result of the foregoing violations of the TPCFS, Defendants are liable
22   to Plaintiff for actual damages, attorneys’ fees and costs.
23                                             COUNT III
24                             Defendants’ Invasion of Privacy of Plaintiff
25          1.     Plaintiff incorporates herein by reference all of the above paragraphs of this
26   complaint as though fully set forth herein at length.
27          2.     Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon
28   seclusion as “[o]ne who intentionally intrudes… upon the solitude or seclusion of another,
                                                  -6/8-            Pap v. Department Stores National Bank
                                                                                                Complaint
     Case 4:18-cv-04025 Document 1 Filed in TXSD on 10/24/18 Page 7 of 8



1    or his private affairs or concerns, is subject to liability to the other for invasion of privacy,
2    if the intrusion would be highly offensive to a reasonable person”.
3           3.      Defendants violated Plaintiff’s privacy. Defendants’ violations include, but
4    are not limited to, the following:
5                a. Defendants intentionally intruded, physically or otherwise, upon Plaintiff’s
6                   solitude and seclusion by engaging in harassing phone calls in an attempt to
7                   collect on an alleged debt despite having unequivocally revoked consent to
8                   be called.
9                b. The number and frequency of the telephone calls to Plaintiff by Defendants
10                  constitute an intrusion on Plaintiff’s privacy and solitude.
11               c. Defendants’ conduct would be highly offensive to a reasonable person as
12                  Plaintiff received calls that often interrupted Plaintiff’s work and sleep
13                  schedule, as well as temporarily occupying Plaintiff’s telephone line.
14               d. Defendants’ acts, as described above, were done intentionally with the
15                  purpose of coercing and oppressing Plaintiff to pay the alleged debt.
16          4.      Defendants’ conduct was unreasonable, unjustified and unwarranted
17   because Plaintiff revoked consent to be called.
18          5.      As a result of Defendants’ violations of Plaintiff’s privacy, Defendants are
19   liable to Plaintiff for actual damages. If the Court finds that the conduct is found to be
20   egregious, Plaintiff may recover punitive damages.
21                                         JURY DEMAND
22          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by
23   jury of all issues triable by jury.
24                                     PRAYER FOR RELIEF
25          WHEREFORE, Plaintiff Emily Pap respectfully requests judgment be entered
26   against Defendants for the following:
27               A. Declaratory judgment that Defendants violated the TCPA and the TCPFS;
28               B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                                                    -7/8-           Pap v. Department Stores National Bank
                                                                                                 Complaint
     Case 4:18-cv-04025 Document 1 Filed in TXSD on 10/24/18 Page 8 of 8



1                 227(b)(3)(C).
2              C. Actual damages pursuant to Tex. Fin. Code § 392.403(a)
3              D. Costs and reasonable attorney’s fees pursuant to Tex. Fin. Code § 392.403(b);
4              E. Awarding Plaintiff any pre-judgment and post-judgment interest as may be
5                 allowed under the law; and
6              F. Any other relief that this Court deems appropriate.
7
     Respectfully submitted this 24th day of October 2018.
8
9
                                                        PRICE LAW GROUP, APC
10
11                                                      By:/s/ David A. Chami    .
                                                        David A. Chami, AZ #027585
12                                                      PRICE LAW GROUP, APC
                                                        8245 North 85th Way
13
                                                        Scottsdale, AZ 85258
14                                                      T: 818-600-5564
                                                        F: 818-600-5464
15                                                      E :david@pricelawgroup.com
16                                                      Attorneys for Plaintiff
                                                        Emily Pap
17
18
19
20
21
22
23
24
25
26
27
28
                                                -8/8-           Pap v. Department Stores National Bank
                                                                                             Complaint
